I concur. I am not prepared at this time to say whether or not the holding in Spring Canyon Coal Co. v. Industrial Comm.,58 Utah 608, 201 P. 173, regarding the inability of the Industrial Commission to waive the statute of limitations, is sound or unsound. Until overruled, it is the law. But if the statute cannot be waived by the City of Ogden, that only goes to the extent of saying that it could be any time pleaded during the proceeding. It does not change the rule that if not pleaded we will, on appeal, treat it as if it had been pleaded, that is, treat it as if it was part of the record when it is not. If the award below could have been avoided by pleading the statute, the responsibility of the city or those who represented it for failing to plead it may remain. We are not called upon to appraise the consequences of the city's failure to plead it. We are not prepared to say what would be the recourse of a beneficiary where his trustee was required to plead the statute and failed to do so. Certainly, the beneficiary if in time could come into court and compel the plea. Whether the court of its own motion would compel the plea if it discovered that it should be pleaded or what the consequences would be if it were not pleaded, we do not now say. Suffice it to say that the principle that one cannot waive the statute of limitations, if and when such principle comes into play, does not change the rule of pleading that the statute must be pleaded, nor affect a judgment obtained because it was not pleaded. *Page 432